Exhibit 10.2
OPLINK COMMUNICATIONS, INC.
2000 EMPLOYEE STOCK PURCHASE PLAN
(Amended and Restated Effective November 4, 2009)
     1. Purpose.
     (a) The purpose of this Amended and Restated 2000 Employee Stock Purchase
Plan (the “Plan”) is to provide a means by which employees of Oplink
Communications, Inc. (the “Company”) and its Affiliates, as defined in
subparagraph 1(b), which are designated as provided in subparagraph 2(b), may be
given an opportunity to purchase common stock of the Company (the “Common
Stock”).
     (b) The word “Affiliate” as used in the Plan means any parent corporation
or subsidiary corporation of the Company, as those terms are defined in Sections
424(e) and (f), respectively, of the Internal Revenue Code of 1986, as amended
(the “Code”).
     (c) The Company, by means of the Plan, seeks to retain the services of its
employees, to secure and retain the services of new employees, and to provide
incentives for such persons to exert maximum efforts for the success of the
Company.
     (d) The Company intends that the rights to purchase stock of the Company
granted under the Plan be considered options issued under an “employee stock
purchase plan” as that term is defined in Section 423(b) of the Code.
     2. Administration.
          (a) The Plan shall be administered by the Board of Directors (the
“Board”) of the Company unless and until the Board delegates administration to a
Committee, as provided in subparagraph 2(c). Whether or not the Board has
delegated administration, the Board shall have the final power to determine all
questions of policy and expediency that may arise in the administration of the
Plan.
          (b) The Board shall have the power, subject to, and within the
limitations of, the express provisions of the Plan:
               (i) To determine when and how rights to purchase stock of the
Company shall be granted and the provisions of each offering of such rights
(which need not be identical).
               (ii) To designate from time to time which Affiliates of the
Company shall be eligible to participate in the Plan.
               (iii) To construe and interpret the Plan and rights granted under
it, and to establish, amend and revoke rules and regulations for its
administration. The Board, in the exercise of this power, may correct any
defect, omission or inconsistency in the Plan, in a manner and to the extent it
shall deem necessary or expedient to make the Plan fully effective.
               (iv) To amend the Plan as provided in paragraph 13.
               (v) To terminate or suspend the Plan as provided in paragraph 15.
               (vi) Generally, to exercise such powers and to perform such acts
as the Board deems necessary or expedient to promote the best interests of the
Company and its Affiliates and to carry out the

 



--------------------------------------------------------------------------------



 



intent that the Plan be treated as an “employee stock purchase plan” within the
meaning of Section 423 of the Code.
          (c) The Board may delegate administration of the Plan to a Committee
composed of not fewer than two (2) members of the Board (the “Committee”). If
administration is delegated to a Committee, the Committee shall have, in
connection with the administration of the Plan, the powers theretofore possessed
by the Board, subject, however, to such resolutions, not inconsistent with the
provisions of the Plan, as may be adopted from time to time by the Board. The
Board may abolish the Committee at any time and revest in the Board the
administration of the Plan.
     3. Shares Subject To The Plan.
          (a) Subject to the provisions of paragraph 13 relating to adjustments
upon changes in securities, the shares of the Common Stock that may be sold
pursuant to rights granted under the Plan shall not exceed in the aggregate
2,857,142 shares of Common Stock. If any right granted under the Plan shall for
any reason terminate without having been exercised, the shares of the Common
Stock not purchased under such right shall again become available for the Plan.
          (b) The stock subject to the Plan may be unissued shares or reacquired
shares, bought on the market or otherwise.
     4. Grant Of Rights; Offering.
               The Board or the Committee may from time to time grant or provide
for the grant of rights to purchase Common Stock of the Company under the Plan
to eligible employees (an “Offering”) on a date or dates (the “Offering
Date(s)”) selected by the Board or the Committee. Each Offering shall be in such
form and shall contain such terms and conditions as the Board or the Committee
shall deem appropriate, which shall comply with the requirements of
Section 423(b)(5) of the Code that all employees granted rights to purchase
stock under the Plan shall have the same rights and privileges. The terms and
conditions of an Offering shall be incorporated by reference into the Plan and
treated as part of the Plan. The provisions of separate Offerings need not be
identical, but each Offering shall include (through incorporation of the
provisions of this Plan by reference in the document comprising the Offering or
otherwise) the period during which the Offering shall be effective, which period
shall not exceed twenty-seven (27) months beginning with the Offering Date, and
the substance of the provisions contained in paragraphs 5 through 8, inclusive.
     5. Eligibility.
          (a) Rights may be granted only to employees of the Company or, as the
Board or the Committee may designate as provided in subparagraph 2(b), to
employees of any Affiliate of the Company. Except as provided in subparagraph
5(b), an employee of the Company or any Affiliate shall not be eligible to be
granted rights under the Plan unless, on the Offering Date, such employee has
been in the employ of the Company or any Affiliate for such continuous period
preceding such grant as the Board or the Committee may require, but in no event
shall the required period of continuous employment be greater than two
(2) years. In addition, unless otherwise determined by the Board or the
Committee and set forth in the terms of the applicable Offering, no employee of
the Company or any Affiliate shall be eligible to be granted rights under the
Plan unless, on the Offering Date, such employee’s customary employment with the
Company or such Affiliate is for at least twenty (20) hours per week and at
least five (5) months per calendar year.
          (b) The Board or the Committee may provide that each person who,
during the course of an Offering, first becomes an eligible employee of the
Company or designated Affiliate will, on a date or dates specified in the
Offering, which date coincides with the day on which such person becomes an
eligible

-2-



--------------------------------------------------------------------------------



 



employee or occurs thereafter, receive a right under that Offering, which right
shall thereafter be deemed to be a part of that Offering. Such right shall have
the same characteristics as any rights originally granted under that Offering,
as described herein, except that:
               (i) the date on which such right is granted shall be the
“Offering Date” of such right for all purposes, including determination of the
exercise price of such right;
               (ii) the period of the Offering with respect to such right shall
begin on its Offering Date and end coincident with the end of such Offering; and
               (iii) the Board or the Committee may provide that if such person
first becomes an eligible employee within a specified period of time before the
end of the Offering, he or she will not receive any right under that Offering.
          (c) No employee shall be eligible for the grant of any rights under
the Plan if, immediately after any such rights are granted, such employee owns
stock possessing five percent (5%) or more of the total combined voting power or
value of all classes of stock of the Company or of any Affiliate. For purposes
of this subparagraph 5(c), the rules of Section 424(d) of the Code shall apply
in determining the stock ownership of any employee, and stock which such
employee may purchase under all outstanding rights and options shall be treated
as stock owned by such employee.
          (d) An eligible employee may be granted rights under the Plan only if
such rights, together with any other rights granted under “employee stock
purchase plans” of the Company and any Affiliates, as specified by
Section 423(b)(8) of the Code, do not permit such employee to purchase stock of
the Company or any Affiliate at a rate that exceeds twenty-five thousand dollars
($25,000) of fair market value of such stock (determined at the time such rights
are granted) for each calendar year in which such rights are outstanding at any
time, as determined in accordance with Section 423 of the Code and the
regulations thereunder.
          (e) Officers of the Company and any designated Affiliate shall be
eligible to participate in Offerings under the Plan; provided, however, that the
Board may provide in an Offering that certain employees who are highly
compensated employees within the meaning of Section 423(b)(4)(D) of the Code
shall not be eligible to participate.
     6. Rights; Purchase Price.
          (a) On each Offering Date, each eligible employee, pursuant to an
Offering made under the Plan, shall be granted the right to purchase up to that
number of shares of Common Stock of the Company purchasable with up to twenty
percent (20%) (or such lower percentage as may be designated by the Board or
Committee) of such employee’s Earnings (as defined in subparagraph 7(a)) during
the period which begins on the Offering Date (or such later date as the Board or
the Committee determines for a particular Offering) and ends on the date stated
in the Offering, which date shall be no later than the end of the Offering. The
Board or the Committee shall establish one or more dates during an Offering (the
“Purchase Date(s)”) on which rights granted under the Plan shall be exercised
and purchases of Common Stock carried out in accordance with such Offering.
          (b) In connection with each Offering made under the Plan, the Board or
the Committee may specify a maximum number of shares that may be purchased by
any employee as well as a maximum aggregate number of shares that may be
purchased by all eligible employees pursuant to such Offering. In addition, in
connection with each Offering that contains more than one Purchase Date, the
Board or the Committee may specify a maximum aggregate number of shares that may
be purchased by all eligible

-3-



--------------------------------------------------------------------------------



 



employees on any given Purchase Date under the Offering. If the aggregate number
of shares issuable upon exercise of rights granted under the Offering would
exceed any such maximum aggregate number, the Board or the Committee shall make
a pro rata allocation of the shares available in as nearly a uniform manner as
shall be practicable and as it shall deem to be equitable. Unless and until the
Board or the Committee provide otherwise, in no event will an eligible employee
be permitted to purchase more than 25,000 shares of the Common Stock on any one
Purchase Date (subject to any adjustment pursuant to Section 12) and any such
purchase will be subject to the limitations set forth in Sections 5. The Board
or the Committee may, for future Offerings, increase or decrease, in its
absolute discretion, the maximum number of shares of Common Stock that an
eligible employee may purchase on any Purchase Date.
          (c) The purchase price of stock acquired pursuant to rights granted
under the Plan shall be not less than the lesser of:
               (i) an amount equal to eighty-five percent (85%) of the fair
market value of the stock on the Offering Date; or
               (ii) an amount equal to eighty-five percent (85%) of the fair
market value of the stock on the Purchase Date.
     Fair market value will be determined by the Board or the Committee, as of
any date, by reference to the price of Common Stock on any established stock
exchange or a national market system on the day of determination if the Common
Stock is so listed on any established stock exchange or a national market
system. If the Common Stock is not listed on any established stock exchange or a
national market system, the value of the Common Stock as the Board or the
Committee may determine in good faith.
     7. Participation; Withdrawal; Termination.
          (a) An eligible employee may become a participant in the Plan pursuant
to an Offering by delivering a participation agreement to the Company within the
time specified in the Offering, in such form as the Company provides. Each such
agreement shall authorize payroll deductions of up to the maximum percentage
specified by the Board or the Committee of such employee’s Earnings during the
Offering. “Earnings” is defined as an employee’s wages (including amounts
thereof elected to be deferred by the employee, that would otherwise have been
paid, under any arrangement established by the Company that is intended to
comply with Section 125, 401(k), 402(h) or 403(b) of the Code or that provides
non-qualified deferred compensation), overtime pay, bonuses, incentive pay,
commissions and other remuneration paid directly to the employee, but excluding
profit sharing, the cost of employee benefits paid for by the Company or an
Affiliate, education or tuition reimbursements, imputed income arising under any
group insurance or benefit program, traveling expenses, business and moving
expense reimbursements, income received in connection with stock options,
contributions made by the Company or an Affiliate under any employee benefit
plan, and similar items of compensation, as determined by the Board or the
Committee. The payroll deductions made for each participant shall be credited to
an account for such participant under the Plan and shall be deposited with the
general funds of the Company. A participant may reduce (including to zero) or
increase such payroll deductions, and an eligible employee may begin such
payroll deductions, after the beginning of any Offering only as provided for in
the Offering. A participant may make additional payments into his or her account
only if specifically provided for in the Offering and only if the participant
has not had the maximum amount withheld during the Offering.
          (b) At any time during an Offering, a participant may terminate his or
her payroll deductions under the Plan and withdraw from the Offering by
delivering to the Company a notice of withdrawal in such form as the Company
provides. Such withdrawal may be elected at any time prior to the end of the
Offering except as provided by the Board or the Committee in the Offering. Upon
such withdrawal from the Offering

-4-



--------------------------------------------------------------------------------



 



by a participant, the Company shall distribute to such participant all of his or
her accumulated payroll deductions (reduced to the extent, if any, such
deductions have been used to acquire stock for the participant) under the
Offering, without interest, and such participant’s interest in that Offering
shall be automatically terminated. A participant’s withdrawal from an Offering
will have no effect upon such participant’s eligibility to participate in any
other Offerings under the Plan but such participant will be required to deliver
a new participation agreement in order to participate in subsequent Offerings
under the Plan.
          (c) Rights granted pursuant to any Offering under the Plan shall
terminate immediately upon cessation of any participating employee’s employment
with the Company and any designated Affiliate, for any reason, and the Company
shall distribute to such terminated employee all of his or her accumulated
payroll deductions (reduced to the extent, if any, such deductions have been
used to acquire stock for the terminated employee), under the Offering, without
interest.
          (d) Rights granted under the Plan shall not be transferable by a
participant otherwise than by will or the laws of descent and distribution, or
by a beneficiary designation as provided in paragraph 14 and, otherwise during
his or her lifetime, shall be exercisable only by the person to whom such rights
are granted.
     8. Exercise.
          (a) On each Purchase Date specified in the relevant Offering, each
participant’s accumulated payroll deductions and other additional payments
specifically provided for in the Offering (without any increase for interest)
will be applied to the purchase of whole shares of stock of the Company, up to
the maximum number of shares permitted pursuant to the terms of the Plan and the
applicable Offering, at the purchase price specified in the Offering. No
fractional shares shall be issued upon the exercise of rights granted under the
Plan. The amount, if any, of accumulated payroll deductions remaining in each
participant’s account after the purchase of shares that is less than the amount
required to purchase one share of stock on the final Purchase Date of an
Offering shall be held in each such participant’s account for the purchase of
shares under the next Offering under the Plan, unless such participant withdraws
from such next Offering, as provided in subparagraph 7(b), or is no longer
eligible to be granted rights under the Plan, as provided in paragraph 5, in
which case such amount shall be distributed to the participant after such final
Purchase Date, without interest. Any amount of accumulated payroll deductions
remaining in a participant’s account after the purchase of shares that equals or
exceeds the amount required to purchase a whole share of stock on the final
Purchase Date of an Offering shall be distributed in full to the participant
after such Purchase Date, without interest.
          (b) No rights granted under the Plan may be exercised to any extent
unless the shares to be issued upon such exercise under the Plan are covered by
an effective registration statement pursuant to the Securities Act of 1933, as
amended (the “Securities Act”) and the Plan is in material compliance with all
applicable state, foreign and other securities and other laws applicable to the
Plan. If, on the Purchase Date of any Offering hereunder, the shares to be
issued under the Plan are not so registered or the Plan is not in such
compliance, no rights granted under the Plan or any Offering shall be exercised
on such Purchase Date. If, on the Purchase Date of any Offering hereunder, such
shares are not registered and the Plan is not in such compliance, no rights
granted under the Plan or any Offering shall be exercised and all payroll
deductions accumulated during the Offering (reduced to the extent, if any, such
deductions have been used to acquire stock) shall be distributed to the
participants, without interest.
     9. Covenants of the Company.
          (a) During the terms of the rights granted under the Plan, the Company
shall keep available at all times the number of shares of stock required to
satisfy such rights.

-5-



--------------------------------------------------------------------------------



 



          (b) The Company shall seek to obtain from each federal, state, foreign
or other regulatory commission or agency having jurisdiction over the Plan such
authority as may be required to issue and sell shares of stock upon exercise of
the rights granted under the Plan. If, after reasonable efforts, the Company is
unable to obtain from any such regulatory commission or agency the authority
which counsel for the Company deems necessary for the lawful issuance and sale
of stock under the Plan, the Company shall be relieved of any liability for
failure to issue and sell stock upon exercise of such rights unless and until
such authority is obtained.
     10. Use of Proceeds From Stock.
               Proceeds from the sale of stock pursuant to rights granted under
the Plan shall constitute general funds of the Company.
     11. Rights as a Stockholder.
               A participant shall not be deemed to be the holder of, or to have
any of the rights of a holder with respect to, any shares subject to rights
granted under the Plan unless and until the participant’s shares acquired upon
exercise of rights under the Plan are recorded in the books of the Company.
     12. Adjustments Upon Changes in Stock.
     (a) In the event that any dividend or other distribution (whether in the
form of cash, Common Stock, other securities, or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of
Common Stock or other securities of the Company, or other change in the
corporate structure of the Company affecting the Common Stock occurs, the Board,
in order to prevent dilution or enlargement of the benefits or potential
benefits intended to be made available under the Plan, will, in such manner as
it may deem equitable, adjust the number and class of Common Stock that may be
delivered under the Plan, the purchase price per share and the number of shares
of Common Stock covered by each option under the Plan that has not yet been
exercised, and the numerical limits of Sections 3 and 6(b). Such adjustments
shall be made by the Board, the determination of which shall be final, binding
and conclusive.
     (b) In the event of: (1) a dissolution or liquidation of the Company,
(2) the sale of all or substantially all of the securities or assets of the
Company, (3) a merger or consolidation in which the Company is not the surviving
corporation or (4) a reverse merger in which the Company is the surviving
corporation but the shares of Common Stock outstanding immediately preceding the
merger are converted by virtue of the merger into other property, whether in the
form of securities, cash or otherwise, then any surviving corporation may assume
outstanding rights or substitute similar rights for those under the Plans. If no
surviving corporation assumes outstanding rights or substitutes similar rights
therefor, the Offerings with respect to which such rights relate will be
shortened by setting a new Purchase Date on which such Offering shall end. The
new Purchase Date will occur before the date of the Company’s proposed
transaction described above. The Board will notify each participant in writing
prior to the new Purchase Date, that the Purchase Date for the participant’s
option has been changed to the new Purchase Date and that the participant’s
right will be exercised automatically on the new Purchase Date, unless prior to
such date the participant has withdrawn from the Offering.
     13. Amendment of the Plan.
     (a) The Board at any time, and from time to time, may amend the Plan.
However, except as provided in paragraph 12 relating to adjustments upon changes
in stock, no amendment shall be effective

-6-



--------------------------------------------------------------------------------



 



unless approved by the stockholders of the Company within twelve (12) months
before or after the adoption of the amendment, where the amendment will:
               (i) Increase the number of shares reserved for rights under the
Plan;
               (ii) Modify the provisions as to eligibility for participation in
the Plan (to the extent such modification requires stockholder approval in order
for the Plan to obtain employee stock purchase plan treatment under Section 423
of the Code; or
               (iii) Modify the Plan in any other way if such modification
requires stockholder approval in order for the Plan to obtain employee stock
purchase plan treatment under Section 423 of the Code.
     It is expressly contemplated that the Board may amend the Plan in any
respect the Board deems necessary or advisable to provide eligible employees
with the maximum benefits provided or to be provided under the provisions of the
Code and the regulations promulgated thereunder relating to employee stock
purchase plans and/or to bring the Plan and/or rights granted under it into
compliance therewith.
     (b) Rights and obligations under any rights granted before amendment of the
Plan shall not be impaired by any amendment of the Plan, except (i) with the
consent of the person to whom such rights were granted, (ii) as necessary to
comply with any laws or governmental regulations, or (iii) as necessary to
ensure that the Plan and/or rights granted under the Plan comply with the
requirements of Section 423 of the Code.
     14. Designation of Beneficiary.
     (a) A participant may file a written designation of a beneficiary who is to
receive any shares and cash, if any, from the participant’s account under the
Plan in the event of such participant’s death subsequent to the end of an
Offering but prior to delivery to the participant of such shares and cash. In
addition, a participant may file a written designation of a beneficiary who is
to receive any cash from the participant’s account under the Plan in the event
of such participant’s death during an Offering.
     (b) Such designation of beneficiary may be changed by the participant at
any time by written notice. In the event of the death of a participant and in
the absence of a beneficiary validly designated under the Plan who is living at
the time of such participant’s death, the Company shall deliver such shares
and/or cash to the executor or administrator of the estate of the participant,
or if no such executor or administrator has been appointed (to the knowledge of
the Company), the Company, in its sole discretion, may deliver such shares
and/or cash to the spouse or to any one or more dependents or relatives of the
participant, or if no spouse, dependent or relative is known to the Company,
then to such other person as the Company may designate.
     15. Termination or Suspension of the Plan.
     (a) The Board in its discretion, may suspend or terminate the Plan at any
time. No rights may be granted under the Plan while the Plan is suspended or
after it is terminated.
     (b) Rights and obligations under any rights granted while the Plan is in
effect shall not be altered or impaired by suspension or termination of the
Plan, except (i) as expressly provided in the Plan or with the consent of the
person to whom such rights were granted, (ii) as necessary to comply with any
laws or governmental regulation, or (iii) as necessary to ensure that the Plan
and/or rights granted under the Plan comply with the requirements of Section 423
of the Code.

-7-



--------------------------------------------------------------------------------



 



     (c) Notwithstanding the foregoing, the Plan shall continue in effect unless
terminated sooner under this Section 15.
     16. Effective Date of Plan.
     The Plan was originally adopted by the Board in July 2000 and originally
approved by the stockholders of the Company in September 2000. The amendment and
restatement of the Plan was adopted by the Board on September 23, 2009 and was
approved by the stockholders of the Company, and became effective, on
November 4, 2009.
     17. Automatic Transfer to Lower Price Offering Period.
     To the extent permitted by applicable laws, if the fair market value of the
Common Stock on any Purchase Date in an Offering is lower than the fair market
value of the Common Stock on the Offering Date of such Offering, then all
participants in such Offering will be automatically withdrawn from such Offering
immediately after the exercise of their right on such Purchase Date and
automatically re-enrolled in the immediately following Offering.

-8-